          Case 4:19-cv-00898-JM Document 6 Filed 04/30/20 Page 1 of 2



                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                              CENTRAL DIVISION

MARVIN L. POINTER                                                                PLAINTIFF

V.                                  4:19CV00898 JM

UNITED STATES POSTAL SERVICE                                                   DEFENDANT

                                           ORDER

       Plaintiff filed a complaint in this action on December 13, 2019. More than 90 days

have passed. Plaintiff has not filed proof of service on the defendant. Rule 4(m) of the

Federal Rules of Civil Procedure provides:

       If a defendant is not served within 90 days after the complaint is filed, the
       court – on motion or on its own after notice to the plaintiff – must dismiss
       the action without prejudice against that defendant or order that service be
       made within a specified time. But if the plaintiff shows good cause for the
       failure, the court must extend the time for service for an appropriate period.

       Notice is hereby given to the plaintiff that the Court will dismiss this action unless

proof of service is filed on or before Wednesday, May 20, 2020, or the plaintiff

establishes good cause for the failure to serve summons and complaint on the defendant

within 90 days after filing the complaint.

       Plaintiff=s attention is directed to the fact that he is required to be familiar and

comply with all Federal Rules of Civil Procedure as well as the Local Rules of this Court.

The Federal Rules of Civil Procedure are available in many libraries and bookstores and

the Local Rules can be obtained from the District Clerk for the Eastern District of

Arkansas. Plaintiff is instructed to be familiar and comply with these Rules.
          Case 4:19-cv-00898-JM Document 6 Filed 04/30/20 Page 2 of 2



       The Court notes that Local Rule 5.5(c)(2) instructs pro se parties that it is their

responsibility to notify the Clerk and other parties of any change in address, to monitor

the progress of the case, and to prosecute or defend the action diligently. Pro se parties

should sign all pleadings and include their address and telephone number with the

signature. If any communication from the Court to a pro se party is not responded to

within thirty (30) days, the Court may dismiss the case for failure to prosecute.

       IT IS SO ORDERED this 30th day of April, 2020.


                                                                               _
                                                    UNITED STATES DISTRICT JUDGE




                                              2
